Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 1 of 27 Page ID #:60



  1
      ALEXANDER KRAKOW + GLICK LLP
  2   J. Bernard Alexander, III (State Bar No. 128307)
      Christopher Lee (State Bar No. 313555)
  3
      1900 Avenue of the Stars, Suite 900
  4   Los Angeles, California 90067
      T: (310) 394-0888 | F: (310) 394-0811
  5
      E: balexander@akgllp.com | clee@akgllp.com
  6
      Attorneys for Plaintiffs
  7
      NEAL MOORE and SCOTT FIELD
  8

  9

 10                            UNITED STATES DISTRICT COURT
 11            CENTRAL DISTRICT OF CALIFORNIA – CENTRAL DIVISION

 12
      NEAL MOORE, an individual, and                       CASE NO.: 8:19-CV-00009-DOC-
 13   SCOTT FIELD, an individual,                          ADS
 14              Plaintiffs,
         vs.                                               FIRST AMENDED COMPLAINT
 15
                                                           FOR DAMAGES
      MICHAEL GATES, in his official and
 16   personal capacity, CITY OF
      HUNTINGTON BEACH, and Does 1-10,                        1. Age Discrimination - ADEA (29
 17   inclusive,                                                 U.S.C. § 623 Et Seq.);
 18
                Defendants.                                   2. Age Discrimination - Cal. Gov’t
 19                                                              Code § 12940(A))
 20
                                                              3. Hostile Work Environment
 21                                                              (Age) - ADEA (29 U.S.C. § 623
 22                                                              Et Seq.);
 23                                                           4. Hostile Work Environment
                                                                 (Age) – Cal Gov’t Code §
 24
                                                                 12940(A));
 25
                                                              5. Disability Discrimination –
 26                                                              ADA (42 U.S.C. § 12101 Et
                                                                 Seq.);
 27

 28                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       1
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 2 of 27 Page ID #:61


                                                           6. Disability Discrimination -
  1
                                                              Cal. Gov’t Code § 12940(A))
  2
                                                           7. Hostile Work Environment
  3                                                           (Disability) - ADA (42 U.S.C. §
                                                              12101 Et Seq.);
  4

  5                                                        8. Failure to Prevent
                                                              Discrimination Based on Age
  6                                                           and Disability - Cal. Gov’t
                                                              Code § 12940(K));
  7

  8                                                        9. Equal Protection (42 U.S.C.
                                                              § 1983)
  9

 10
                                                        DEMAND FOR JURY TRIAL
 11

 12

 13         Plaintiffs Neal Moore and Scott Field ( “Plaintiff Moore”, “Plaintiff Field” or
 14   “Plaintiffs”) complain and allege the following against Defendants Michael Gates, in
 15   his official capacity, City of Huntington Beach, Michael Gates, in his individual
 16   capacity, and Does 1-10 (collectively, "Defendants"):
 17                                      INTRODUCTION
 18         1.     Plaintiff Neal Moore is a seventy-three (73) year old former Senior
 19   Deputy City Attorney who was employed with the City of Huntington Beach for
 20   approximately fourteen (14) years. He has forty-seven (47) years of cumulative
 21   municipal attorney experience in litigation matters.
 22         2.     Plaintiff Scott Field is a sixty-two (62) year old current Senior Deputy
 23   Attorney who has been employed with the City of Huntington Beach for
 24   approximately twenty-two (22) years. He has over 35 years of municipal attorney
 25   experience in both transactional and litigation matters. Both Plaintiffs have been
 26   subjected to discrimination based on age.
 27         3.     Michael Gates became the City Attorney of Huntington Beach in 2014.
 28                         FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    2
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 3 of 27 Page ID #:62



  1   Since his arrival, Gates has made a concerted effort to push out or otherwise replace
  2   older workers, including Plaintiffs. In approximately September 2016, City Attorney
  3   John Fujii (age 50 years old) retired under duress from Gates. In or around December
  4   2016, Gates created a new Senior Trial Counsel position, and shortly thereafter in
  5   2017, hired two substantially younger attorneys to fill those positions: (1) Brian
  6   Williams, who is approximately forty (40) years old, was hired as Senior Trial
  7   Counsel; and (2) Jemma Dunn, who is approximately thirty-five (35) years old, was
  8   hired as a Senior Deputy City Attorney. Plaintiffs are informed and believe that both
  9   attorneys were hired with the objective of replacing Plaintiffs.
 10         4.     Gates engaged in concerted efforts to force Plaintiffs to resign, including
 11   heightened scrutiny, threats, harassment, and harsh and unjust discipline, and
 12   imposition of drastic cuts in compensation and retirement benefits, with the objective
 13   calculated objective of forcing Plaintiffs out of their civil service positions.
 14         5.     As a consequence of Gate’s actions, Plaintiff Moore suffered a
 15   constructive discharge, having been forced to resign rather than be subjected to
 16   intolerable working conditions and the loss of significant current income and
 17   retirement benefits. Faced with the Hobson’s choice of forced premature retirement
 18   and no income, or enduring oppressive work condition as a condition of receipt of
 19   current income, Plaintiff Field has remained employed with the City of Huntington
 20   Beach, under duress, having received multiple draconian, unjust demotions.
 21                               JURISDICTION AND VENUE
 22         6.     Michael Gates, in his official capacity as an elected official, and in his
 23   personal capacity, and the City of Huntington Beach as a public entity, are subject to
 24   personal jurisdiction for conducting substantial and continuous commercial activities
 25   in California. This case arises from Defendants' wrongful conduct in California,
 26   where Defendants' employ Plaintiffs.
 27         7.     Venue is proper in this district and county pursuant to 28 U.S.C. §
 28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     3
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 4 of 27 Page ID #:63



  1   1391(b)(1) and (2) because Defendants continue to employ Plaintiff Field, and
  2   previously employed Plaintiff Moore in this district, and because a substantial part of
  3   the events and omissions giving rise to Plaintiffs’ claims have and continue to occur
  4   in this district. Defendants are deemed to reside in this district under 1391(c) because
  5   they are subject to personal jurisdiction in the district.
  6         8.     Plaintiff: Plaintiff Neal Moore is a seventy-three (73) year old man and a
  7   resident of County of Los Angeles, California. Plaintiff Moore had been employed as
  8   a Senior Deputy City Attorney for 14 years, from January 2004 to April 6, 2018.
  9         9.     Plaintiff: Plaintiff Scott Field is a sixty-two (62) year old male and a
 10   resident of Huntington Beach, California. Plaintiff Field has been employed by the
 11   City of Huntington Beach for approximately 22 years, beginning in November 1995.
 12         10.    Public Entity Defendant: The Office of the City Attorney is a
 13   department and public entity of the City of Huntington Beach, duly organized and
 14   existing under the laws of the State of California in the City of Huntington Beach.
 15   Defendant is, and at all relevant times was, an employer pursuant to California
 16   Government Code §12926(d).
 17         11.    Individual Defendant: Defendant Michael Gates is the current City
 18   Attorney of the City of Huntington Beach. Plaintiffs are informed and believe that
 19   Defendant Gates is, and at all times mentioned was, an individual residing in the State
 20   of California, County of Orange.
 21         12.    The true names and capacities, whether individual, corporate, associate,
 22   or otherwise, of Defendants sued herein as Does 1 through 10, inclusive, are currently
 23   unknown to Plaintiffs, who therefore sues Defendants by such fictitious names.
 24   Plaintiffs are informed and believe, and based thereon alleges, that each of the
 25   Defendants designated herein as a Doe is legally responsible in some manner for the
 26   unlawful acts referred to herein. Plaintiffs will seek leave of Court to amend this
 27   Complaint to reflect the true names and capacities of the Defendants designated
 28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     4
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 5 of 27 Page ID #:64



  1   hereinafter as Does when such identities become known.
  2           13.    Plaintiffs are informed and believe, and based thereon alleges, that each
  3   of the Defendants acted in all respects pertinent to this action as the agent of the other
  4   Defendants, carried out a joint scheme, business plan or policy in all respects
  5   pertinent hereto, and the acts of each Defendant is legally attributable to the other
  6   Defendants.
  7           14.    Plaintiffs are informed and believe, and based thereon alleges, that each
  8   and all of the acts and omissions alleged herein were performed by, and/or
  9   attributable to, all Defendants, each acting as agents and/or employees, and/or under
 10   the direction and control of each of the other Defendants, and that said acts and
 11   failures to act were within the course and scope of said agency, employment and/or
 12   direction and control. Plaintiffs are informed and believe, and thereon alleges, that at
 13   all times material hereto Defendants were and are the agents of each other.
 14                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
 15           15.    Plaintiffs have fully exhausted all relevant administrative remedies in
 16   this matter.
 17           16.    Plaintiff Moore filed a complaint with the Department of Fair
 18   Employment and Housing (“DFEH”), based on which the DFEH issued a right to sue
 19   notice on May 29, 2018. Plaintiff Moore filed an amended complaint with the DFEH,
 20   based on which the DFEH issued an amended right to sue notice on November 19,
 21   2018.
 22           17.    Plaintiff Field filed a complaint with the DFEH, based on which the
 23   DFEH issued a right to sue notice on March 16, 2018. Plaintiff Field filed an
 24   amended complaint with the DFEH, based on which the DFEH issued an amended
 25   right to sue notice on December 12, 2018.
 26                                 FACTUAL ALLEGATIONS
 27           18.    On or about September 20, 2016, City Attorney John Fujii (who had just
 28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      5
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 6 of 27 Page ID #:65



  1   turned 50), retired from the CITY under duress. Gates forced Fujii’s retirement by
  2   assigning Fujii an excessive volume of assignments and an overwhelming workload,
  3   and then refusing Fujii’s requests for additional attorney and staff support, or
  4   alternatively, reassignment of matters to outside counsel. Having succeeded in
  5   overwhelming City Attorney Fujii and obtaining his forced resignation, Gates turned
  6   this strategy on other senior legal staff such as Plaintiffs herein.
  7      A. Plaintiff Moore
  8         19.    Plaintiff Moore was last employed as a Senior Deputy City Attorney for
  9   the City of Huntington Beach (“CITY”). Since 2004, Plaintiff Moore was
 10   continuously employed in this capacity, as lead trial counsel for the CITY.
 11         20.    Prior to becoming Senior Deputy City Attorney, Plaintiff Moore
 12   represented the City of Huntington Beach in private practice, from 1976 to 2004.
 13         21.    Plaintiff Moore has over 47 years of municipal attorney experience in
 14   litigation matters, 42 years of which were spent representing the City of Huntington
 15   Beach.
 16         22.    Michael Gates was elected City Attorney of the City of Huntington
 17   Beach in 2014.
 18         23.    Since taking office, Gates has made a concerted effort to push out or
 19   otherwise displace and replace older workers. In order to achieve this objective,
 20   Gates has engaged in the following conduct, among other things: (1) replaced the
 21   work and functions of older city attorneys with younger city attorneys; (2)
 22   diminished and removed job duties; (3) threatened and in fact imposed unjustified
 23   and draconian demotions and reductions in compensation, the latter of which Gates
 24   knew would adversely affect current salary and future retirement benefits; (4)
 25   assigned excessive duties with unreasonable deadlines, unachievable tasks and goals
 26   measured to Gate’s subjective satisfaction; and (5) falsely and/or unfairly attributed
 27   fault and poor performance.
 28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     6
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 7 of 27 Page ID #:66



  1         24.      In 2016, Gates created the position of Senior Trial Counsel. The job
  2   description for this position mirrors the trial-related duties performed by Plaintiff
  3   Moore since he was hired as a Senior Deputy City Attorney in 2004.
  4               a. In 2017, Gates hired two substantially younger attorneys: (1) Brian
  5                  Williams, approximately forty (40) years old, as Senior Trial Counsel;
  6                  and (2) Jemma Dunn, approximately thirty-five (35) years old, as a
  7                  Senior Deputy City Attorney. Gates then systematically transferred
  8                  duties from older attorneys, including Plaintiff Moore, to these younger
  9                  attorneys.
 10               b. Litigation duties previously performed by Plaintiff Moore were
 11                  unceremoniously reassigned to Brian Williams. Having previously been
 12                  the lead trial attorney for the CITY, Plaintiff Moore was relegated to
 13                  performing lesser discovery and motion work, much of which was entry
 14                  level attorney work, awarding plumb assignments to new younger
 15                  attorneys, Williams and Dunn, in effect treating them as the CITY’s
 16                  replacement trial attorneys.
 17         25.      In over 14 years with the City of Huntington Beach, Plaintiff Moore
 18   earned an impeccable employment record, having achieved excellent case and trial
 19   results, and having never previously been disciplined.
 20               a. On March 5, 2018, Gates demoted Moore three (3) classifications for
 21                  purported incidents of misconduct. In order to invoke these purported
 22                  incidents, Gates had to reach back two years prior, to January 2016 and
 23                  July 2016. This demotion resulted in an approximate 35% reduction in
 24                  Plaintiff Moore’s current salary, and a substantial reduction in the value
 25                  of “banked” hours due Moore, effective April 9, 2018. Gates imposed
 26                  this draconian demotion, knowing that Plaintiff Moore would be forced
 27                  to retire rather than suffer a catastrophic drop in the value of Moore’s
 28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      7
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 8 of 27 Page ID #:67



  1                  retirement benefits.
  2               b. Adding insult to injury, and as further justification for the
  3                  discriminatory actions taken, Gates falsely accused Plaintiff Moore of
  4                  malfeasance, misfeasance or nonfeasance; incompetence; inefficiency;
  5                  inexcusable neglect of duty and malpractice; labeled him a discredit to
  6                  public service, and, threatened to report him to the State Bar.
  7         26.      Plaintiff Moore was forced to resign from his position as Senior Deputy
  8   City Attorney, effective on April 6, 2018, due to intolerable work conditions created
  9   by Gates, including the adverse actions described above. Viewed collectively, the
 10   actions taken by the CITY, through Gates, constitute a constructive discharge.
 11      B. Plaintiff Field
 12         27.      Plaintiff Field has been employed as an Assistant City Attorney for the
 13   City of Huntington Beach since 1995.
 14         28.      Plaintiff Field has over thirty-five (35) years of municipal attorney
 15   experience in both transactional and litigation matters and has been employed with
 16   the CITY for over 22 years.
 17                                 Discrimination Based on Age
 18         29.      Matters previously assigned to Fujii were then reassigned to Plaintiffs.
 19   Some of these assignments were an indication that Plaintiff Field was being set up to
 20   fail. For example, Plaintiff Fields was assigned voluminous discovery with
 21   imminent deadlines requiring a response. In a matter of days, Plaintiff Field was
 22   required to familiarize himself with a new case and voluminous discovery in order to
 23   respond to discovery and file attendant motions, all based on unachievable deadlines.
 24   Then, when Plaintiff Field was unable to meet the deadlines, or overlooked perceived
 25   issues in the haste to meet the deadlines, Plaintiff Field was berated and demoted,
 26   without regard to the unreasonableness of the voluminous workload or the imminent
 27   deadlines. On or about November 21, 2016, Plaintiff Field was demoted from
 28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      8
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 9 of 27 Page ID #:68



  1   Assistant City Attorney to Senior Deputy City Attorney.
  2         30.      Prior to Gates taking office in 2014, Plaintiff Field had never previously
  3   had any form of discipline imposed. Based on false, unjustified and/or exaggerated
  4   circumstances, Gates imposed draconian forms of discipline, falsely asserting that
  5   Plaintiff Field was guilty of malfeasance, misfeasance or nonfeasance, incompetence,
  6   inefficiency, and inexcusable neglect. Gates gratuitously labeled Plaintiff Field a
  7   discredit to public service, and vaguely threatened to report Field to the State Bar, by
  8   asserting that grounds existed for such a report. Gates’ disparagements were voiced
  9   in order to ultimately justify Plaintiff’s demotion to the classification of Senior
 10   Deputy City Attorney, with a salary reduction of $7,000 per year.
 11         31.      Having failed to succeed in pressuring Plaintiff Field to voluntary
 12   resign, post demotion, Gates persisted with the following actions, with the objective
 13   of forcing Plaintiff Field to voluntarily resign:
 14               a. Gates repeatedly disciplined Plaintiff Field with written reprimands,
 15                  issued on December 6, 2016, January 9, 2017 and March 21, 2017.
 16               b. In the presence of Plaintiff’s long-time peers, Gates publicly humiliated
 17                  and embarrassed Plaintiff Field, by removing him from the litigation
 18                  team, while still requiring him to attend Litigation Team meetings,
 19                  rendering Plaintiff a visible pariah among his long-time peers.
 20               c. Plaintiff Field’s name was unceremoniously removed from all pleadings,
 21                  despite his continued litigation responsibilities and the issuance of new
 22                  and often last minute assignments.
 23               d. Plaintiff Field’s scope of responsibility was diminished and reduced to
 24                  the equivalent of an unlicensed law clerk, and he was subjected to
 25                  overbearing and hypercritical supervision as to even nominal decisions.
 26               e. Successive derogatory and unjustified verbal and written reviews were
 27                  issued, the most recent being on August 25, 2017.
 28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      9
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 10 of 27 Page ID #:69



  1          32.     On or about November 22, 2018, Plaintiff Field was subjected to a
  2    second demotion, this time from Senior Deputy City Attorney to Deputy City
  3    Attorney.
  4                       Hostile Work Environment Based on Disability
  5          33.     Beginning in October 2016, Plaintiff Field underwent several cataract
  6    procedures. Thereafter, Plaintiff Field was issued verbal and written reprimands for
  7    taking protected medical leave to treat his disability.
  8          34.     In or about September 23, 2016, Plaintiff Field notified Gates of an
  9    upcoming October 25, 2016 surgery and post-surgical appointment the following
  10   morning. Despite knowledge of Plaintiff Field’s eye surgery and need for recovery,
  11   on Sunday October 23, 2016, Gates ordered Plaintiff to file several written
  12   oppositions by Wednesday, October 26, 2016. When Plaintiff Field reminded Gates
  13   of his surgery and post-surgical appointment, Gates responded by falsely denying
  14   knowledge of Plaintiff Field’s “personal medical reasons,” with a lengthy, nasty,
  15   demeaning tirade. Gates then mockingly claimed to have “accommodated” Plaintiff
  16   Field’s “personal needs” by nominally delaying the due date for the oppositions by a
  17   single day.
  18         35.     In late October 2016, Plaintiff Field gave Gates notice of Plaintiff’s
  19   need for a second cataract surgery, to occur on November 1, 2016. Post-surgery,
  20   Plaintiff Field went into the office on the afternoon of his surgery.
  21         36.     As an act of harassment and retaliation, and in violation of City policy,
  22   Gates designated the day “absent without permission” because Plaintiff Field had
  23   purportedly failed to specifically obtain formal permission from Gates, despite
  24   Plaintiff Field having complied with the accepted practice and procedure of the
  25   department.
  26

  27

  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     10
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 11 of 27 Page ID #:70



  1                                  FIRST CAUSE OF ACTION
  2                                        Age Discrimination
  3                                  ADEA, 29 U.S.C. § 623 et seq.
  4                     (Against Defendant Michael Gates in his official capacity,
  5                         and the City of Huntington Beach and Does 1-10)
  6          37.    Plaintiffs hereby incorporate by reference each and every allegation
  7    contained in the preceding paragraphs as though fully stated here.
  8          38.    At all times relevant, Plaintiffs Moore and Field were employees of the
  9    CITY and were covered by ADEA, which prohibits discrimination on the basis of
  10   age. Plaintiffs were each above the age of 40, and therefore within the protected
  11   class for age.
  12         39.    Defendants subjected Plaintiffs to numerous adverse employment
  13   actions, including but not limited to hostile, unbearable workplace conditions,
  14   including severe financial duress. These actions include: (1) replacing the work and
  15   functions of older city attorneys with younger city attorneys; (2) removing duties; (3)
  16   imposition of unjustified demotions and drastic reductions in pay, the latter of which
  17   Gates knew would adversely affect earned and future benefits; (4) assigning
  18   excessive duties with unreasonable deadlines, unachievable tasks and goals; (5)
  19   falsely and/or unfairly attributing fault and poor performance; and (6) setting
  20   unachievable goals which were virtually impossible to achieve, to his subjective
  21   satisfaction. These adverse employment actions forced Plaintiff Moore to resign and
  22   resulted in two significant demotions for Plaintiff Field. Age was a substantial
  23   motivating reason for the adverse employment actions against Plaintiffs.
  24         40.    Plaintiff Moore was ultimately forced to resign, only to be replaced by
  25   attorneys approximately thirty-five (35) years his junior. Based on the disparity in
  26   treatment between Plaintiff Moore, age seventy-three (73), and others, Plaintiff
  27   Moore contends that he was subjected to discrimination based on age.
  28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      11
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 12 of 27 Page ID #:71



  1             41.   Like Plaintiff Moore, Plaintiff Field was also subjected to hostile,
  2    unbearable workplace conditions, including severe financial duress, unjustified
  3    public disparagement among his peers and two draconian demotions from Assistant
  4    City Attorney to Senior Deputy City Attorney and then to Deputy City Attorney.
  5             42.   Plaintiffs were and continue to be harmed as a direct and proximate
  6    result of the foregoing described conduct of Defendants, which was a substantial
  7    factor in causing Plaintiffs harm.
  8             43.   Economic damages. As a direct and legal result of the conduct of
  9    Defendants, Plaintiffs have and will continue to suffer special damages for lost
  10   earnings and wages in an amount not yet fully known, but in excess of the
  11   jurisdictional limits of this Court.
  12            44.   Non-economic damages. As a direct and legal result of the conduct of
  13   Defendants, Plaintiffs have and will suffer general damages including, but not
  14   limited to, damage to their reputation, pain and suffering, humiliation,
  15   embarrassment, mortification, hurt feelings, and emotional distress, all in an amount
  16   to be proved at trial.
  17            45.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  18   responsible for interest, penalties, costs, and statutory attorney fees arising from this
  19   claim.
  20                                SECOND CAUSE OF ACTION
  21                                        Age Discrimination
  22                                   Cal. Gov’t Code § 12940(a))
  23                  (Against Defendant Michael Gates in his official capacity,
  24                       and the City of Huntington Beach and Does 1-10)
  25            46.   Plaintiffs hereby incorporate by reference each and every allegation
  26   contained in the preceding paragraphs as though fully stated here.
  27            47.   Defendants engaged in discrimination based on age.
  28                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       12
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 13 of 27 Page ID #:72



  1             48.   Defendants subjected Plaintiffs to adverse employment actions
  2    including, but not limited to, (1) forcing Plaintiff Moore to resign and (2) demoting
  3    Plaintiff Field twice, among other things. Plaintiffs ages were a substantial
  4    motivating reason for the adverse employment actions.
  5             49.   Plaintiffs have been harmed as a direct and proximate result of the
  6    conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  7    causing Plaintiffs’ harm.
  8             50.   Economic damages. As a direct and legal result of the conduct of
  9    Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  10   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  11   this Court.
  12            51.   Non-economic damages. As a direct and legal result of the conduct of
  13   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  14   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  15   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  16            52.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  17   responsible for interest, penalties, costs, and statutory attorney fees arising from this
  18   claim.
  19                                 THIRD CAUSE OF ACTION
  20                               Hostile Work Environment (Age)
  21                                 ADEA, 29 U.S.C. § 623 et seq.
  22                   (Against Defendant Michael Gates in his official capacity,
  23                       and the City of Huntington Beach and Does 1-10)
  24            53.   Plaintiffs repeat, reallege, and incorporate by reference the allegations
  25   contained in all previous paragraphs as though fully set forth at length herein.
  26            54.   Plaintiffs were each above the age of 40, and therefore within the
  27   protected class for age, with Plaintiff Moore being seventy-three (73) years old and
  28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      13
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 14 of 27 Page ID #:73



  1    Plaintiff Field being sixty-two (62) years old.
  2          55.    Plaintiffs were subjected to an age-based hostile work environment by
  3    the by the CITY, through Gates, the City Attorney.
  4          56.    Gates, empowered by the City of Huntington Beach, effected a
  5    significant change in employment status of Plaintiffs, including, but not limited to,
  6    forcing Plaintiff Moore’s retirement by threatening him with imposition of a
  7    draconian demotion, and twice demoting Plaintiff Field.
  8          57.    Defendants have fostered an atmosphere of entrenched age-based
  9    discrimination in the workplace that is intimidating, hostile, and offensive based on
  10   age. The CITY through Gates created a culture that dehumanizes and humiliates
  11   older attorneys and staff, which has persisted since the arrival of Gates as the City
  12   Attorney for Huntington Beach. The conduct visited upon the Plaintiffs differs, and
  13   is much less favorable than, the treatment received by younger employees, some of
  14   whom are outside of the protected class.
  15         58.    Defendants’ conduct creates a work environment that is intimidating,
  16   hostile, or offensive to older employees in the workplace, including Plaintiffs.
  17         59.    The above-described conduct is part of an ongoing, pattern and practice
  18   of discrimination and harassment which began before the statute of limitations
  19   period. The offensive conduct has been allowed and persists as a result of policies
  20   and practices in effect at the Office of the City Attorney for the City of Huntington
  21   Beach, which encourages, tolerates and condones discrimination based on age.
  22         60.    Defendants’ harassing conduct was severe or pervasive.
  23         61.    A reasonable person in Plaintiffs’ circumstances would have considered
  24   the work environment to be hostile or abusive.
  25         62.    Each Plaintiff did and does in fact consider the work environment to be
  26   hostile and abusive.
  27

  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     14
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 15 of 27 Page ID #:74



  1             63.   Plaintiffs are informed and believe, and based thereon alleges, that in
  2    addition to the practices enumerated above, Defendants, and each of them, have
  3    engaged in other discriminatory practices against her which are not yet fully known.
  4    At such time, as said discriminatory and harassing practices become known to him,
  5    Plaintiffs will seek leave of Court to amend this Complaint.
  6             64.   Plaintiffs have been harmed as a direct and proximate result of the
  7    conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  8    causing Plaintiffs’ harm.
  9             65.   Economic damages. As a direct and legal result of the conduct of
  10   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  11   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  12   this Court.
  13            66.   Non-economic damages. As a direct and legal result of the conduct of
  14   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  15   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  16   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  17            67.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  18   responsible for interest, penalties, costs, and statutory attorney fees arising from this
  19   claim.
  20                               FOURTH CAUSE OF ACTION
  21                               Hostile Work Environment (Age)
  22                             Cal. Gov’t Code § 12940(a), et. seq.
  23                   (Against Defendant Michael Gates in his official capacity,
  24                       and the City of Huntington Beach and Does 1-10)
  25            68.   Plaintiffs repeat, reallege, and incorporate by reference the allegations
  26   contained in all previous paragraphs as though fully set forth at length herein.
  27            69.   Plaintiffs were each above the age of 40, and therefore within the
  28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      15
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 16 of 27 Page ID #:75



  1    protected class for age, with Plaintiff Moore being seventy-three (73) years old and
  2    Plaintiff Field being sixty-two (62) years old.
  3          70.     Plaintiffs were subjected to an age-based hostile work environment by
  4    the CITY, through Gates, the City Attorney.
  5          71.     Defendants’ conduct creates a work environment that is intimidating,
  6    hostile, or offensive to older employees in the workplace, including Plaintiffs.
  7          72.     The above-described conduct is part of an ongoing, pattern and practice
  8    of discrimination and harassment which began before the statute of limitations
  9    period. The offensive conduct has been allowed and persists as a result of policies
  10   and practices in effect at the Office of the City Attorney for the City of Huntington
  11   Beach, which encourages, tolerates and condones discrimination based on age.
  12         73.     Defendants’ harassing conduct was severe or pervasive.
  13         74.     A reasonable person in Plaintiffs’ circumstances would have considered
  14   the work environment to be hostile or abusive.
  15         75.     Each Plaintiff did and does in fact consider the work environment to be
  16   hostile and abusive.
  17         76.     Plaintiffs have been harmed as a direct and proximate result of the
  18   conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  19   causing Plaintiffs’ harm.
  20         77.     Economic damages. As a direct and legal result of the conduct of
  21   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  22   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  23   this Court.
  24         78.     Non-economic damages. As a direct and legal result of the conduct of
  25   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  26   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  27   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     16
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 17 of 27 Page ID #:76



  1             79.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  2    responsible for interest, penalties, costs, and statutory attorney fees arising from this
  3    claim.
  4                                  FIFTH CAUSE OF ACTION
  5                                     Disability Discrimination
  6                                 ADA, 42 U.S.C. § 12101 et seq.
  7        (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  8                        and the City of Huntington Beach and Does 1-10)
  9             80.   Plaintiff Field repeats, realleges, and incorporates by reference the
  10   allegations contained in all previous paragraphs as though fully set forth at length
  11   herein.
  12            81.   Defendants were put on notice that Plaintiff Field suffered from a
  13   disabling condition (cataracts), which substantially limited Plaintiff in the major life
  14   activity of vision, among other major life activities.               Cataracts is a condition
  15   predominantly experienced by individuals in the protected class of age.
  16            82.   Defendants regarded and treated Plaintiff Field as if he was suffering
  17   from a disabling condition (cataracts) and/or suffering from the side effects of a
  18   mitigation measure to treat his disabling condition (cataracts), which substantially
  19   limited Plaintiff in the major life activity of vision, performing manual tasks, and
  20   working, among other major life activities.
  21            83.   Plaintiff Field was subjected to discrimination based on his cataract
  22   disability, in being mocked and having his protected leave designated “absent
  23   without permission,” in violation of City practice and procedure.
  24            84.   Plaintiff Field was able to perform the essential functions of his job with
  25   a reasonable accommodation, but Defendants failed to provide a reasonable
  26   accommodation or engage in an interactive process to determine whether an ongoing
  27   reasonable accommodation was possible or necessary, and instead, punished Plaintiff
  28                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      17
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 18 of 27 Page ID #:77



  1    for his disability.
  2             85.   Plaintiff Field was harmed as a result of the conduct of Defendants,
  3    which was a substantial factor in causing Plaintiff Field’s harm.
  4             86.   Economic damages. As a direct and legal result of the conduct of
  5    Defendants, Plaintiff Field has and will suffer special damages for lost earnings and
  6    wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  7    this Court.
  8             87.   Non-economic damages. As a direct and legal result of the conduct of
  9    Defendants, Plaintiff Field has and will suffer general damages including, but not
  10   limited to, damage to his reputation, pain and suffering, humiliation, embarrassment,
  11   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
  12   trial.
  13            88.   In addition, Defendant City of Huntington Beach and Does 1-10 are
  14   responsible for interest, penalties, costs, and attorney fees related to this cause of
  15   action.
  16                                  SIXTH CAUSE OF ACTION
  17                                     Disability Discrimination
  18                                   Cal. Gov’t Code § 12940(a))
  19        (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  20                         and the City of Huntington Beach and Does 1-10)
  21            89.   Plaintiff Field incorporates by reference each and every allegation
  22   contained in the preceding paragraphs as though fully stated here.
  23            90.   Plaintiff Field was employed by Defendants, covered employer(s) under
  24   the Fair Employment and Housing Act.
  25            91.   Defendants were put on notice that Plaintiff Field suffered from a
  26   disabling condition (cataracts), which limited Plaintiff in the major life activity of
  27   vision, among other major life activities. Defendants regarded and treated Plaintiff
  28                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       18
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 19 of 27 Page ID #:78



  1    Field as if he was suffering from a disabling condition (cataracts) and/or suffering
  2    from the side effects of a mitigation measure to treat his disabling condition
  3    (cataracts), which limited Plaintiff in the major life activity of vision, performing
  4    manual tasks, and working, among other major life activities
  5             92.   Defendants subjected Plaintiff Field to adverse employment actions
  6    including, but is not limited to, nasty tirades denying knowledge of Plaintiff Field’s
  7    surgery and post-surgical appointments, misclassifying absent days versus days that
  8    Plaintiff Field was granted formal permission, violating the City of Huntington
  9    Beach policy and procedure for permitted sick days, and continuing to subject
  10   Plaintiff Field to excessive discipline and retaliation.
  11            93.   Plaintiff Field would have been able to perform the essential functions
  12   of his job with a reasonable accommodation, but Defendants failed to provide a
  13   reasonable accommodation or engage in an interactive process to determine whether
  14   an ongoing reasonable accommodation was possible or necessary.
  15            94.   Plaintiff was harmed as a result of the conduct of Defendants, and the
  16   Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
  17            95.   Economic damages. As a direct and legal result of the conduct of
  18   Defendants, Plaintiff Field suffered and will suffer special damages for lost earnings
  19   and wages in an amount not yet fully known, but in excess of the jurisdictional limits
  20   of this Court.
  21            96.   Non-economic damages. As a direct and legal result of the conduct of
  22   Defendants, Plaintiff Field suffered general damages including, but not limited to,
  23   damage to his reputation, pain and suffering, humiliation, embarrassment,
  24   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
  25   trial.
  26

  27

  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     19
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 20 of 27 Page ID #:79



  1                               SEVENTH CAUSE OF ACTION
  2                            Hostile Work Environment (Disability)
  3                                    ADA, 42 U.S.C. § 12101 et seq.
  4         (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  5                       and the City of Huntington Beach and Does 1-10)
  6           97.    Plaintiff Field incorporates by reference each and every allegation
  7    contained in the preceding paragraphs as though fully stated here.
  8           98.    At all relevant times, Plaintiff was an employee of Defendants.
  9           99.    Plaintiff Field is a person with a vision disability.
  10          100. Plaintiff Field was subjected to discrimination and harassment in the
  11   course of their employment with Defendants.
  12          101. Defendants have fostered an atmosphere of entrenched disability-based
  13   discrimination in the workplace that is intimidating, hostile, and offensive based on
  14   Plaintiff Field’s disability.
  15          102. Defendants or a member of Defendants' management knew or should
  16   have known of the harassing conduct based on Plaintiff Field’s disability.
  17   Defendants or a member of Defendants' management failed to take prompt, effective
  18   remedial action reasonably calculated to end the harassment.
  19          103. Defendants’ conduct creates a work environment that is intimidating,
  20   hostile, or offensive to persons with disabilities in the workplace, including Plaintiff
  21   Field. This offensive conduct Defendant includes, but is not limited to, nasty tirades
  22   denying knowledge of Plaintiff Field’s surgery and post-surgical appointments,
  23   misclassifying absent days versus days that Plaintiff Field was granted formal
  24   permission, violating the City of Huntington Beach policy and procedure for
  25   permitted sick days, and continuing to subject Plaintiff Field to excessive discipline
  26   and retaliation.
  27

  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     20
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 21 of 27 Page ID #:80



  1          104. Through their unlawful treatment of Plaintiff Field, Defendants have
  2    fostered an atmosphere of entrenched disability-based discrimination in the
  3    workplace. The conduct described above is part of an ongoing, pattern and practice
  4    of discrimination and harassment which began before the statute of limitations
  5    period. The offensive conduct has been allowed and persists as a result of policies
  6    and practices in effect at the Office of the City Attorney located in the City of
  7    Huntington Beach, which tolerate and condone discrimination based on disability.
  8          105. Defendants’ harassing conduct was severe and pervasive.
  9          106. A reasonable person in Plaintiff’s circumstances would have considered
  10   the work environment to be hostile or abusive.
  11         107. Plaintiff Field considered the work environment to be hostile and
  12   abusive.
  13         108. Plaintiff Field is informed and believes, and based thereon allege, that in
  14   addition to the practices enumerated above, Defendants, and each of them, have
  15   engaged in other discriminatory practices against them which are not yet fully
  16   known. At such time, as said discriminatory and harassing, practices become known
  17   to them, Plaintiff Field may seek leave of Court to amend this Complaint.
  18         109. As a direct and proximate result of the conduct of Defendants as set
  19   forth above, Plaintiff Field has and will continue to suffer economic and non-
  20   economic damages and general and special damages in a sum according to proof, in
  21   an amount exceeding the jurisdictional limits of this Court.
  22         110. In addition, Defendants City of Huntington Beach and Does 1-10 are
  23   responsible for interest, penalties, costs, and attorney fees related to this cause of
  24   action.
  25

  26

  27

  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     21
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 22 of 27 Page ID #:81



  1                               EIGHTH CAUSE OF ACTION
  2            Failure to Prevent Discrimination Based on Age and/or Disability
  3                                  Cal. Gov’t Code § 12940(k)
  4           (By Plaintiffs Against Defendant Michael Gates in his official capacity,
  5                        and City of Huntington Beach and Does 1-10)
  6          111. Plaintiffs hereby incorporate by reference each and every allegation
  7    contained in the preceding paragraphs as though fully stated here.
  8          112. At all relevant times, Plaintiffs were employees of Defendants covered
  9    by the FEHA.
  10         113. Defendants discriminated against Plaintiffs in the course of their
  11   employment.
  12         114. Defendants failed to take all reasonable steps to prevent discrimination
  13   and retaliation.
  14         115. Plaintiffs were harmed as a direct and proximate result of Defendants’
  15   failure to take reasonable steps to prevent discrimination. Defendants’ failure to take
  16   reasonable steps to prevent discrimination was a substantial factor in causing
  17   Plaintiffs’ harm.
  18         116. Economic damages. As a direct and legal result of the conduct of
  19   Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
  20   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  21   this Court.
  22         117. Non-economic damages. As a direct and legal result of the conduct of
  23   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  24   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  25   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  26         118. Ratification. Plaintiffs are informed and believe and on that basis
  27   allege that Defendants were at all relevant times aware of the conduct of each of the
  28                         FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    22
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 23 of 27 Page ID #:82



  1    other Defendants and approved and ratified that conduct.
  2                                NINTH CAUSE OF ACTION
  3                                        Equal Protection
  4                                        42 U.S.C. § 1983
  5    (By Plaintiffs Against Defendant Michael Gates in his official and personal capacity,
  6                        and City of Huntington Beach and Does 1-10)
  7          119. Plaintiffs repeat, reallege, and incorporate by reference the allegations
  8    contained in all previous paragraphs as though fully set forth at length herein.
  9          120. Defendants, acting under color of state law, deprived Plaintiffs of their
  10   constitutional right to equal protection and the constitutional right to be free from
  11   age discrimination and as to Plaintiff Field, from disability discrimination.
  12         121. Defendants discriminated against both Plaintiffs based on their age, and
  13   against Plaintiff Field based on his disability.
  14         122. Both Plaintiffs were subjected to adverse employment actions, based on
  15   receipt of less favorable treatment than similarly situated younger City Attorneys.
  16   These acts of discrimination include but are not limited to: demoting Plaintiffs,
  17   denying Plaintiffs assignments and promotions; subjecting Plaintiffs to heightened
  18   scrutiny not experienced by younger City Attorneys; disciplining older attorneys
  19   more harshly, and younger attorneys more leniently than Plaintiffs; and specifically
  20   as to Plaintiff Field, placing him at a disadvantage by refusing to provide reasonable
  21   accommodations in order to allow him to perform his job effectively and
  22   competently.
  23         123. Plaintiffs are informed and believe, and based thereon allege, that in
  24   addition to the practices enumerated above, Defendants, and each of them, have
  25   engaged in other discriminatory practices against them which are not yet fully
  26   known. At such time, as said discriminatory, harassing, and retaliatory practices
  27   become known to them, Plaintiffs may seek leave of Court to amend this Complaint.
  28                         FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    23
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 24 of 27 Page ID #:83



  1          124. Economic damages. As a direct and legal result of the conduct of
  2    Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
  3    wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  4    this Court.
  5          125. Non-economic damages. As a direct and legal result of the conduct of
  6    Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  7    to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  8    hurt feelings, and emotional distress, all in an amount to be proved at trial.
  9          126. In addition, Defendants City of Huntington Beach and Does 1-10 are
  10   responsible for interest, penalties, costs, and attorney fees related to this cause of
  11   action.
  12         127. Defendant Gates, in his personal capacity, has engaged in despicable
  13   conduct, exposing Plaintiffs to cruel and unjust hardship, with the intention to cause
  14   injury to Plaintiffs, and with conscious disregard of their rights. Defendant Gates, in
  15   his personal capacity, occupied a position of trust which gave him power to damage
  16   Plaintiffs’ ability to earn a livelihood. Defendant Gates, in his personal capacity,
  17   abused that position of trust by maliciously, fraudulently, and oppressively
  18   discriminating and retaliating against them under the circumstances described here.
  19   Plaintiffs are therefore entitled to punitive damages in an amount to be proven at
  20   trial. Defendant Gates’ conduct in discriminating against Plaintiffs was willful and
  21   oppressive and done in conscious disregard of their rights.
  22                                   PRAYER FOR RELIEF
  23         Plaintiffs pray for relief as follows:
  24             1. For economic and special damages according to proof at trial;
  25             2. For payment of all statutory obligations and penalties as required by
  26                 law;
  27             3. For pre-judgment and post-judgment interest at the legal rate;
  28                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      24
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 25 of 27 Page ID #:84



  1             4. For punitive damages in an amount to be proven at trial;
  2             5. For attorney’s fees and costs;
  3             6. For reinstatement of Plaintiff Scott Field to his original position, prior to
  4                his demotions, reimbursement, and restitution, and other equitable
  5                relief;
  6             7. For injunctive relief seeking to prohibit and replace the current
  7                promotional system so that future promotions as based on objective
  8                criteria and not subject to the unfettered discretion of the City Attorney;
  9                and
  10            8. For such further relief as the Court may deem just and proper.
  11

  12

  13
       Dated: February 5, 2019            Respectfully submitted,

  14                                      ALEXANDER KRAKOW + GLICK LLP
  15

  16

  17                                      By: /s/
                                             J. Bernard Alexander, III
  18
                                             Christopher Lee
  19
                                          Attorneys for Plaintiffs
  20                                      NEAL MOORE and SCOTT FIELD
  21

  22

  23

  24

  25

  26

  27

  28                         FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    25
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 26 of 27 Page ID #:85



  1                               DEMAND FOR JURY TRIAL
  2          Plaintiff demands a trial by jury on all issues so triable.
  3
       Dated: February 5, 2019            Respectfully submitted,
  4
                                          ALEXANDER KRAKOW + GLICK LLP
  5

  6

  7                                       By: /s/
                                              J. Bernard Alexander, III
  8
                                               Christopher Lee
  9
                                          Attorneys for Plaintiff NEAL MOORE and
  10                                      SCOTT FIELD
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                         FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    26
Case 8:19-cv-00009-DOC-ADS Document 16 Filed 02/06/19 Page 27 of 27 Page ID #:86




                             CERTIFICATE OF SERVICE

         I, Christopher M. Lee, an employee in the City of Los Angeles, certify that on
  February 6, 2019, caused a true and correct copies of the foregoing be filed with the
  Clerk of the Court by using the CM/ECF system, which will send a notice of
  electronic filing to the following counsel who has registered for receipt of documents
  filed in this matter:

                  PLAINTIFF’S FIRST AMENDED COMPLAINT


   Counsel for Defendants:
   Brian L. Williams, Esq.
   Daniel S. Cha, Esq.
   Huntington Beach City Attorney’s Office
   2000 Main Street,
   Huntington Beach, California 92648
   T:     714.536.5555
   F:     714.374.1590
   E:     brian.williams@surfcity-hb.org
         daniel.cha@surfcity-hb.org

  February 6, 2019                   ALEXANDER KRAKOW + GLICK LLP

                                     By:     s/ Christopher M. Lee
                                             J. Bernard Alexander, III
                                             Christopher M. Lee
                                             1900 Avenue of the Stars, Suite 900
                                             Los Angeles, CA 90067
                                             Attorneys for Plaintiff,
                                             NEAL MOORE
                                             SCOTT FIELD
